Order entered March 26, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01158-CV

                 IN THE INTEREST OF A.D.B., II, A CHILD

               On Appeal from the 302nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-15-18807

                                     ORDER

      Before the Court is appellant’s March 25, 2020 motion requesting a second

extension of time to file his brief on the merits and reconsideration of this Court’s

January 13, 2020 order submitting this appeal without the reporter’s record. We

GRANT the motion only to the extent that we extend the deadline for appellant’s

brief to April 27, 2020.



                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE